Order entered March 21, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00162-CV

                       IN RE DAVID BARNES, Relator

          Original Proceeding from the 330th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-11-11126

                                    ORDER
               Before Justices Osborne, Partida-Kipness, and Smith

      Before the Court is relator’s March 1, 2022 petition for writ of mandamus in

which he challenges the trial court’s “Order on Substitution of Faith and Liberty’s

Place,” “Order for Supervised Visitation,” and “Temporary Order for Father

Supervised Possession and Access at Faith and Liberty’s Place.” Relator’s petition

fails to mention that this Court already denied his mandamus petition challenging

the trial court’s November 17, 2021 oral ruling. See In re Barnes, No. 05-21-

01042-CV, 2021 WL 5817333, at *1 (Tex. App.—Dallas Dec. 7, 2021, orig.

proceeding) (finding no abuse of discretion). It appears that the November 17,

2021 oral ruling, which was memorialized in the challenged written orders, set
virtually the same possession schedule that relator complains about here. In

addition to failing to mention this Court’s December 7, 2021 opinion, relator also

has not explained why a different outcome would be warranted here.

       Accordingly, pursuant to Texas Rule of Appellate Procedure 52.11, we

ORDER relator to file, by March 24, 2022, a response showing cause why this

Court should not impose sanctions on him for filing a petition that is: (1) clearly

groundless; and (2) grossly misstates or omits an obviously important and material

fact in the petition.


                                            /s/    ROBBIE PARTIDA-KIPNESS
                                                   JUSTICE